     Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.7 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

WILLIE J. HARRIS,
                       Plaintiff,                     Case No. 1:20-cv-550

v.                                                    Honorable Robert J. Jonker

KARI NADER et al.,
                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under Federal Rule of Civil Procedure 21, the Court is permitted to drop parties sua sponte when

the parties have been misjoined. Pursuant to that rule, the Court will drop as misjoined Defendant

Kari Nader and dismiss Plaintiff’s claims against her without prejudice.

               With regard to the claim that remains, under the Prison Litigation Reform Act, Pub.

L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the Court is required to dismiss any prisoner action

brought under federal law if the complaint is frivolous, malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief from a defendant immune from such relief. 28

U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se

complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s

allegations as true, unless they are clearly irrational or wholly incredible. Denton v. Hernandez,

504 U.S. 25, 33 (1992). Reviewing Plaintiff’s remaining claim against that standard, the Court

will dismiss Plaintiff’s claim against Defendant Unknown Zliker.
      Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.8 Page 2 of 11



                                                   Discussion

I.       Factual Allegations

                  Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia County, Michigan. Plaintiff sues ICF

Corrections Officer Unknown Zliker and Plaintiff’s mental health caseworker at ICF, Kari Nader.

                  Plaintiff alleges that about 2 years ago, Defendant Zliker confronted Plaintiff after

he left the shower. Plaintiff was wearing only his shorts. Zliker made a comment about the size

of Plaintiff’s penis “in a very, very sexual voice.” (Compl., ECF No. 1, PageID.1.) Plaintiff claims

he has tried to block out the incident and that the mere sight of Zliker now makes him feel hopeless

and suicidal.

                  With regard to Defendant Nader, Plaintiff alleges that she runs his Start class.1

Plaintiff claims that, on April 20, 2020, Nader threatened to prevent Plaintiff’s progress in the Start

Unit, and indeed followed through on that threat by filing a false threatening behavior misconduct

report against Plaintiff (Affidavit, ECF No. 1, PageID.9), in retaliation for Plaintiff being a “baby

raper who talks to[o] much and files to[o] many grievances/complaints.” (Grievance, ECF No. 1,

PageID.7.)

                  Plaintiff seeks declaratory relief and hundreds of thousands of dollars in

compensatory and punitive damages.

II.      Misjoinder

                  The joinder of claims, parties, and remedies is “strongly encouraged” when

appropriate to further judicial economy and fairness. See United Mine Workers of Am. v. Gibbs,



1
  “Start units” are alternative placements for eligible prisoners who would otherwise be classified to administrative
segregation. MDOC Director’s Office Memorandum 2020-20 (available at https://www.michigan.gov/documents/
corrections/DOM_2020-20_Start_Unit_Final_675313_7.pdf , visited June 23, 2020). Start Units permit the prisoner
to progress to less restrictive conditions of confinement.

                                                         2
   Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.9 Page 3 of 11



383 U.S. 715, 724 (1966). This does not mean, however, that parties should be given free rein to

join multiple plaintiffs and multiple defendants into a single lawsuit when the claims are unrelated.

See, e.g., Pruden v. SCI Camp Hill, 252 F. App’x 436, 437 (3d Cir. 2007) (per curiam); George v.

Smith, 507 F.3d 605, 607 (7th Cir. 2007); Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th Cir. 1997);

Proctor v. Applegate, 661 F. Supp. 2d 743, 778 (E.D. Mich. 2009) (adopting magistrate judge’s

report).

                  Federal Rule of Civil Procedure 20(a) limits the joinder of parties in single lawsuit,

whereas Federal Rule of Civil Procedure 18(a) limits the joinder of claims. Rule 20(a)(2) governs

when multiple defendants may be joined in one action: “[p]ersons . . . may be joined in one action

as defendants if: (A) any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact common to all defendants will

arise in the action.” Rule 18(a) states: “A party asserting a claim . . . may join, as independent or

alternative claims, as many claims as it has against an opposing party.”

                  Courts have recognized that, where multiple parties are named, as in this case, the

analysis under Rule 20 precedes that under Rule 18:

           Rule 20 deals solely with joinder of parties and becomes relevant only when there
           is more than one party on one or both sides of the action. It is not concerned with
           joinder of claims, which is governed by Rule 18. Therefore, in actions involving
           multiple defendants Rule 20 operates independently of Rule 18. . . .

           Despite the broad language of Rule 18(a), plaintiff may join multiple defendants in
           a single action only if plaintiff asserts at least one claim to relief against each of
           them that arises out of the same transaction or occurrence and presents questions of
           law or fact common to all.

7 Charles Allen Wright, Arthur R. Miller, Mary Kay Kane, Federal Practice & Procedure Civil

§ 1655 (3d ed. 2001), quoted in Proctor, 661 F. Supp. 2d at 778, and Garcia v. Munoz, No. 08-



                                                     3
  Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.10 Page 4 of 11



1648, 2007 WL 2064476, at *3 (D.N.J. May 14, 2008); see also Neitzke v. Williams, 490 U.S. 319,

328 (1989) (joinder of defendants is not permitted by Rule 20 unless both commonality and same

transaction requirements are satisfied).

               Therefore, “a civil plaintiff may not name more than one defendant in his original

or amended complaint unless one claim against each additional defendant is transactionally related

to the claim against the first defendant and involves a common question of law or fact.” Proctor,

661 F. Supp. 2d at 778. When determining if civil rights claims arise from the same transaction

or occurrence, a court may consider a variety of factors, including, “the time period during which

the alleged acts occurred; whether the acts of . . . are related; whether more than one act . . . is

alleged; whether the same supervisors were involved, and whether the defendants were at different

geographical locations.” Id. (quoting Nali v. Michigan Dep’t of Corr., No. 07-10831 2007 WL

4465247, at *3 (E.D. Mich. Dec. 18, 2007)).

               Permitting improper joinder in a prisoner civil rights action also undermines the

purpose of the PLRA, which was to reduce the large number of frivolous prisoner lawsuits that

were being filed in the federal courts. See Riley v. Kurtz, 361 F.3d 906, 917 (6th Cir. 2004). Under

the PLRA, a prisoner may not commence an action without prepayment of the filing fee in some

form. See 28 U.S.C. § 1915(b)(1). These “new fee provisions of the PLRA were designed to deter

frivolous prisoner litigation by making all prisoner litigants feel the deterrent effect created by

liability for filing fees.” Williams v. Roberts, 116 F.3d 1126, 1127-28 (5th Cir. 1997). The PLRA

also contains a “three-strikes” provision requiring the collection of the entire filing fee after the

dismissal for frivolousness, etc., of three actions or appeals brought by a prisoner proceeding in

forma pauperis, unless the statutory exception is satisfied. 28 U.S.C. § 1915(g). The “three




                                                 4
  Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.11 Page 5 of 11



strikes” provision was also an attempt by Congress to curb frivolous prisoner litigation. See Wilson

v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998).

               The Seventh Circuit has explained that a prisoner like Plaintiff may not join in one

complaint all of the defendants against whom he may have a claim, unless the prisoner satisfies

the dual requirements of Rule 20(a)(2):

       Thus multiple claims against a single party are fine, but Claim A against Defendant
       1 should not be joined with unrelated Claim B against Defendant 2. Unrelated
       claims against different defendants belong in different suits, not only to prevent the
       sort of morass that [a multi]-claim, [multi]-defendant suit produce[s] but also to
       ensure that prisoners pay the required filing fees--for the Prison Litigation Reform
       Act limits to 3 the number of frivolous suits or appeals that any prisoner may file
       without prepayment of the required fees. 28 U.S.C. § 1915(g) . . . .

       A buckshot complaint that would be rejected if filed by a free person -- say, a suit
       complaining that A defrauded the plaintiff, B defamed him, C punched him, D
       failed to pay a debt, and E infringed his copyright, all in different
       transactions -- should be rejected if filed by a prisoner.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Brown v. Blaine, 185 F. App’x 166,

168-69 (3d Cir. 2006) (allowing an inmate to assert unrelated claims against new defendants based

on actions taken after the filing of his original complaint would have defeated the purpose of the

three strikes provision of PLRA); Patton v. Jefferson Corr. Ctr., 136 F.3d 458, 464 (5th Cir. 1998);

Shephard v. Edwards, 2001 WL 1681145, *1 (S.D. Ohio Aug. 30, 2001) (declining to consolidate

prisoner’s unrelated various actions so as to allow him to pay one filing fee, because it “would

improperly circumvent the express language and clear intent of the ‘three strikes’ provision”);

Scott v. Kelly, 107 F. Supp. 2d 706, 711 (E.D. Va. 2000) (denying prisoner’s request to add new,

unrelated claims to an ongoing civil rights action as an improper attempt to circumvent the PLRA’s

filing fee requirements and an attempt to escape the possibility of obtaining a “strike” under the

“three strikes” rule). To allow Plaintiff to proceed with improperly joined claims and defendants

in a single action would permit him to circumvent the PLRA’s filing fee provisions and allow him

                                                 5
  Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.12 Page 6 of 11



to avoid having to incur a “strike” for purposes of § 1915(g), should his claims turn out to be

frivolous.

               Plaintiff’s first-stated claim and first-in-time claim is his claim against Defendant

Zliker, presumably under the Eighth Amendment, for the post-shower confrontation more than

two years ago. Plaintiff’s more recent First Amendment retaliation claim against Defendant Nader

is entirely unrelated to his claim against Defendant Zliker.

               Plaintiff has essentially filed two complaints in one. His post-shower confrontation

with Zliker has no connection to his retaliation claim against Nader. They are raised against

different Defendants, based on different conduct, and subjected Plaintiff to different harms. The

claims are entirely discrete, there is no transactional relationship between them. Therefore, the

retaliation claim against Nader is misjoined to the Eighth Amendment claim against Zliker.

               Under Rule 21 of the Federal Rules of Civil Procedure, “[m]isjoinder of parties is

not a ground for dismissing an action.”        Instead, Rule 21 provides two remedial options:

(1) misjoined parties may be dropped on such terms as are just; or (2) any claims against misjoined

parties may be severed and proceeded with separately. See Grupo Dataflux v. Atlas Glob. Gr.,

L.P., 541 U.S. 567, 572-73 (2004) (“By now, ‘it is well settled that Rule 21 invests district courts

with authority to allow a dispensable nondiverse party to be dropped at any time . . . .’”); DirecTV,

Inc. v. Leto, 467 F.3d 842, 845 (3d Cir. 2006); Carney v. Treadeau, No. 07-cv-83, 2008 WL

485204, at *2 (W.D. Mich. Feb. 19, 2008); Coal. to Defend Affirmative Action v. Regents of Univ.

of Mich., 539 F. Supp. 2d 924, 940 (E.D. Mich. 2008); see also Michaels Bldg. Co. v. Ameritrust

Co., N.A., 848 F.2d 674, 682 (6th Cir. 1988) (“[D]ismissal of claims against misjoined parties is

appropriate.”). “Because a district court’s decision to remedy misjoinder by dropping and

dismissing a party, rather than severing the relevant claim, may have important and potentially



                                                 6
  Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.13 Page 7 of 11



adverse statute-of-limitations consequences, the discretion delegated to the trial judge to dismiss

under Rule 21 is restricted to what is ‘just.’” DirecTV, 467 F.3d at 845.

               At least three judicial circuits have interpreted “on such terms as are just” to mean

without “gratuitous harm to the parties.” Strandlund v. Hawley, 532 F.3d 741, 745 (8th Cir. 2008)

(quoting Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir. 2000)); see also DirecTV, 467 F.3d

at 845. Such gratuitous harm exists if the dismissed parties lose the ability to prosecute an

otherwise timely claim, such as where the applicable statute of limitations has lapsed, or the

dismissal is with prejudice. Strandlund, 532 F.3d at 746; DirecTV, 467 F.3d at 846-47; Michaels

Bldg. Co., 848 F.2d at 682.

               In this case, Plaintiff brings his causes of action against the improperly joined

defendant under 42 U.S.C. § 1983. For civil rights suits filed in Michigan under § 1983, the statute

of limitations is three years. See Mich. Comp. Laws § 600.5805(2); Carroll v. Wilkerson, 782

F.2d 44 (6th Cir. 1986) (per curiam); Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1 (6th

Cir. Feb. 2, 1999). Furthermore, “Michigan law provides for tolling of the limitations period while

an earlier action was pending which was later dismissed without prejudice.” Kalasho v. City of

Eastpointe, 66 F. App’x 610, 611 (6th Cir. 2003).

               The confrontation with Zliker occurred at least two years ago. The retaliatory

conduct of Nader apparently started during 2019, and the false misconduct charge was issued on

April 30, 2020. Certainly Plaintiff’s claim against Nader is well within the three-year period of

limitations. That claim is not at risk of being time-barred. Plaintiff therefore will not suffer

gratuitous harm if the improperly joined Defendant is dropped and the claim against her dismissed.

Accordingly, the Court will exercise its discretion under Rule 21 and drop Defendant Nader and

dismiss Plaintiff’s claims against her without prejudice to the institution of a new, separate lawsuit



                                                  7
  Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.14 Page 8 of 11



by Plaintiff. See Coughlin, 130 F.3d at 1350 (“In such a case, the court can generally dismiss all

but the first named plaintiff without prejudice to the institution of new, separate lawsuits by the

dropped plaintiffs.”); Carney, 2008 WL 485204, at *3 (same).

               III.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).




                                                  8
  Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.15 Page 9 of 11



                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                Plaintiff contends Defendant Zliker, with his words, sexually assaulted Plaintiff

during the post-shower confrontation. The Eighth Amendment imposes a constitutional limitation

on the power of the states to punish those convicted of crimes. Punishment may not be “barbarous”

nor may it contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S.

337, 345-46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves

the “unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

                Allegations of verbal harassment or threats by prison officials toward an inmate do

not constitute punishment within the meaning of the Eighth Amendment. Ivey v. Wilson, 832 F.2d

950, 955 (6th Cir.1987); see also Johnson v. Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004)



                                                   9
 Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.16 Page 10 of 11



(harassment and verbal abuse do not constitute the type of infliction of pain that the Eighth

Amendment prohibits); Violett v. Reynolds, No. 02-6366, 2003 WL 22097827, at *3 (6th Cir. Sept.

5, 2003) (verbal abuse and harassment do not constitute punishment that would support an Eighth

Amendment claim); Thaddeus-X v. Langley, No. 96-1282, 1997 WL 205604, at *1 (6th Cir. Apr.

24, 1997) (verbal harassment is insufficient to state a claim); Murray v. U.S. Bureau of Prisons,

No. 95-5204, 1997 WL 34677, at *3 (6th Cir. Jan. 28, 1997) (“Although we do not condone the

alleged statements, the Eighth Amendment does not afford us the power to correct every action,

statement or attitude of a prison official with which we might disagree.”); Clark v. Turner, No. 96-

3265, 1996 WL 721798, at *2 (6th Cir. Dec. 13, 1996) (“Verbal harassment and idle threats are

generally not sufficient to constitute an invasion of an inmate’s constitutional rights.”); Brown v.

Toombs, No. 92-1756, 1993 WL 11882 (6th Cir. Jan. 21, 1993) (“Brown’s allegation that a

corrections officer used derogatory language and insulting racial epithets is insufficient to support

his claim under the Eighth Amendment.”). Nor do allegations of verbal harassment rise to the

level of unnecessary and wanton infliction of pain proscribed by the Eighth Amendment. Id. Even

the occasional or sporadic use of racial slurs, although unprofessional and reprehensible, does not

rise to a level of constitutional magnitude. See Torres v. Oakland Cty., 758 F.2d 147, 152 (6th

Cir. 1985).

               “[B]ecause the sexual harassment or abuse of an inmate by a corrections officer can

never serve a legitimate penological purpose and may well result in severe physical and

psychological harm, such abuse can, in certain circumstances, constitute the ‘unnecessary and

wanton infliction of pain’ forbidden by the Eighth Amendment.” Freitas v. Ault, 109 F.3d 1335,

1338 (8th Cir. 1997) (quoted cases omitted). But, as the Sixth Circuit recently recognized, “this

Court has held that ‘isolated, brief, and not severe’ instances of sexual harassment do not give rise



                                                 10
 Case 1:20-cv-00550-RJJ-SJB ECF No. 7 filed 06/25/20 PageID.17 Page 11 of 11



to Eighth Amendment violations.” Rafferty v. Trumbull Cty., Ohio, 915 F.3d 1087, 1095 (6th Cir.

2019). Here, Plaintiff alleges only one comment by Defendant Zliker that occurred more than two

years ago. There are no allegations of physical abuse or a pattern of harassment before that or

during the intervening months. Plaintiff’s allegations simply do not rise to the level of an Eighth

Amendment violation. He has failed to state a claim against Defendant Zliker.

                                           Conclusion

                Having conducted the review authorized by the joinder rules, the Court elects to

drop as misjoined Defendant Nader. The Court will dismiss Plaintiff’s claims against her without

prejudice.

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s claims against the remaining Defendant—Unknown Zliker—will

be dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42

U.S.C. § 1997e(c).

                The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). The Court concludes that issues Plaintiff might raise on appeal would be frivolous,

and so any appeal would not be taken in good faith.

                An order and a judgment consistent with this opinion will be entered.



Dated:       June 25, 2020                    /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                11
